PER CURIAM.
The City of Miami seeks review of a partial summary judgment finding certain legislative action taken by the City of Miami Commission to be violative of the City Charter. Those actions dealt with certain civil service rules and regulations, and were based, in part, upon a consent decree entered into by the City and the United States Government, arising from an alleged violation of Title VII of the Civil Rights Act of 1984, 42 U.S.C. § 2000e et seq. (1976).
After the appeal to this court had been filed, the United States Court of Appeals, Fifth Circuit, reversed that portion of the consent decree which affected the Fraternal Order of Police and remanded to the Federal District Court for further proceedings, giving the F.O.P. an opportunity to be heard. U.S. v. City of Miami, 664 F.2d 435 (5th Cir. 1981).
While we do not have the benefit of the pleadings filed in the United States District Court, it is apparent from this record that the issues that both the City and the F.O.P. are attempting to litigate are substantially the same.
Since all the parties are presently before the Federal District Court and may be afforded complete relief there, we remand this cause with directions to stay, pending the outcome of the proceedings in the United States District Court. Massachusetts Mutual Life Insurance Company v. Ambassador Concessions, Inc., 293 So.2d 75 (Fla.3d DCA 1974).
Remanded with directions.